Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
	This action is in response to the papers filed on June 30, 2022. Claims 54-75 and 79-81 are currently pending. Claims 79-81 have been canceled by Applicants’ amendment filed on 6/30/2022. No claims were amended or newly added.
	The terminal disclaimers filed on 6/30/2022  disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of copending application 17/335,568 and U.S. Patent No. 9,314,005 have been reviewed and are accepted.  The terminal disclaimers have been recorded.
	Therefore, claims 54-75 and 79-81 are currently under examination to which the following grounds of rejection are applicable.
Response to arguments
Withdrawn objections/ Rejections in response to Applicants’ arguments or amendments
Sequence Compliance
In view of Applicants’ amendment  to the Specification to add sequence identifiers to paragraphs [00220], [00247] and [0038], the objection to the Specification filed on December 16, 2021 has been withdrawn. 
Drawings
In view of Applicants’ remarks, the objection to the drawings has been withdrawn. 
Double Patenting- 35 U.S.C. 101
The rejection of claims 54-62  and claims 69-70 under 35 U.S.C. 101 as claiming the same invention as that of claims 1-9 and claims 10, respectively, of prior U.S. Patent No. 11,089,765, has been withdrawn.
As applicants allege at page 8 of the remarks filed on 6/30/2022,  “the claims of the cited reference (U.S. Patent No. 11,089,765), which are directed to a genetically engineered rat comprising a homozygous knock-out of the II2rg gene and a homozygous knock-out of the Rag2 gene, the pending claims recite a genetically engineered rat comprising a homozygous knock-out of the II2rg gene and a homozygous knockout of the Rag1 gene. Therefore, the pending claims recite a wholly different genetically engineered rat, as compared to the claims of the cited reference patent.”
Double Patenting 
In view of Applicants’ terminal disclaimer over U.S. Patent No. 9,314,005, the rejection of claims 54-81 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5  of US Patent 9,314,005 in view of Shultz et al., (Nature reviews 207; pp.118-130; of record), has been withdrawn.  
***
In view of Applicants’ terminal disclaimer over copending Application No. 17,335,568, the provisional rejection of claims 54-81 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 54-70  of US Patent Application 17,335,568, has been withdrawn. 
Claim Rejections - 35 USC § 112
In view of Applicant’ cancelation of claims 76-78, the rejection of claims 76-78 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is rendered moot.

	Maintained Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 101
Claims 79-81 remain rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.  
Claims 79-81 are directed to: 
A genetically engineered rat, or progeny of the rat, whose genome comprises homozygous knock-out of the 112rg gene and a homozygous knock-out of the Ragl gene that results in decreased or eliminated 112rg and Ragl gene product activity, wherein the rat or its progeny exhibits Severe Combined Immunodeficiency (SCID), wherein the rat or its progeny has decreased levels of mature T-cells, B-cells and NK-cells, as compared to a rat not comprising the knock-out of the 112rg gene and the knock-out of the Ragl gene, wherein the rat or its progeny comprises a knock-in of a gene.
The claims fail to recite any phenotype of the rat, which is not distinguishable from the corresponding rat phenotype that exhibits Severe Combined Immunodeficiency (SCID), wherein the rat or its progeny has decreased levels of mature T-cells, B-cells and NK-cells, as compared to a rat not comprising the knock-out of the 112rg gene and the knock-out of the Ragl gene
  Absent any phenotype of the rat comprising an additional knock-in gene, the claimed rat lacks either a specific and substantial asserted utility or a well-established utility.
Response to Applicants’ Arguments as they apply to rejection of claims 79-81 under 35 USC § 101
At pages 9-10 of the remarks filed on 6/30/2022, Applicants essentially argue that: 1) “  The specification clearly describes the utility of knock-in rats, stating that knock-in rats might " [express] a fusion protein or a protein encoded by a gene exogenous to the targeted locus" (paragraph [0119]), 2) “The specification further specifies that the claimed rat comprising a homozygous double knockout of II2rg and Ragl genes and exhibiting Severe Combined Immunodeficiency (SCID) phenotype may be "used in in vivo assays to test for activity of a candidate SCID modulating agent". In explaining such uses, the specification provides the example of knock-in rats, stating that the genetically modified SCID rats may comprise a "heterologous nucleic acid sequence" that is "stably integrated into its germ line DNA" (paragraph [0120]).” and 3) “by knocking-in an exogenous gene into a genetically engineered rat comprising a homozygous double knockout of II2rg and Ragl genes, the function of the exogenous gene in modifying the Severe Combined Immunodeficiency (SCID) phenotype of the rat can be studied. Furthermore, the effect of an exogenous gene on the growth of xenografts and transplanted cells can also be evaluated by knocking-in the exogenous gene into the claimed genetically engineered SCID rat comprising a homozygous double knockout of II2rg and Ragl genes. Applicants’ arguments have been respectfully considered but have not been found persuasive.
Regarding 1), the fact paragraph [0118] defines knock-in rats as rats expressing a fusion protein or a protein encoded by a gene exogenous to the targeted locus is not disputed. However, expression of a fusion protein or a protein encoded by a gene in an engineered rat, or progeny of the rat, which is exogenous to the targeted locus does not provide any observable characteristic or trait of the engineered rat, or progeny of the rat, comprising a homozygous knock-out of the II2rg gene and a homozygous knock-out of the Ragl gene that effects the observed rat’s phenotype of decreased or eliminated II2rg and Ragl gene product activity, decreased levels of mature T-cells, B-cells and NK-cells, as compared to a rat not comprising the knock-out of the II2rg gene and the knock-out of the Ragl gene. The practitioner in the art would readily understand that a knock-in gene encoding a protein which is exogenous to the targeted locus is routinely associated with a gain of function. In the instant case, the claimed uncharacterized knock-in gene is not expressed and the phenotype imparted by the knock-in gene unknown. There is not a function at all associated with the uncharacterized knock-in gene. Therefore, there is not apparent correlation between a knock-in gene and the claimed rats’ phenotype of decreased levels of mature T-cells, B-cells and NK-cells, as compared to a rat not comprising the knock-out of the II2rg gene and the knock-out of the Ragl gene. Accordingly, the applicant has not disclosed a specific and substantial utility for the invention.
Regarding 2) and 3), paragraph [0120] cited by applicants, states “ the genetically modified rats are genetically modified animals having a heterologous nucleic acid sequence present as an extrachromosomal element in a portion of its cells, i.e. mosaic animals (see, for example, techniques described by Jakobovits, 1994, Curr. Biol. 4:761-763) or stably integrated into its germ line DNA (i.e., in the genomic sequence of most or all of its cells)” [emphasis added]. One of ordinary skill in the art in view of this disclosure would not be able to determine a function associated with the claimed uncharacterized knock-in gene. Moreover, the applicant is on record as stating that homozygous knock-out rats of the Rag2 gene are wholly different from homozygous knock-out rats of the Rag1 gene, though the engineered rats exhibit the same phenotype (page 11 of Applicants’ remarks filed on 6/30/2022). Therefore, the claimed transgenic rats comprising an uncharacterized knock-in gene (e.g, from any species), are expected to be genetically distinct and to express uncharacterized proteins affecting the claimed phenotype of decreased levels of mature T-cells, B-cells and NK-cells, as compared to a rat not comprising the knock-out of the II2rg gene and the knock-out of the Ragl gene in different ways. In other words,  the ordinary artisan would have had no reason to expect that different uncharacterized proteins would lead to the same phenotype in relation to modifying the Severe Combined Immunodeficiency (SCID) phenotype of the rat and to evaluating the growth of xenografts and transplanted cells by knocking-in the exogenous gene into the claimed genetically engineered SCID rat. 
***
Claims 79-81 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,  as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The examiner notes that claim 81 depending from claim 79 was inadvertently no included in the heading of the 35 U.S.C. 112(a) rejection.
Claims 79-81 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner notes that claim 81 depending from claim 79 was inadvertently no included in the heading of the 35 U.S.C. 112(a) rejection.
While the written description and enablement requirements are separate and generally separable requirements, the instant application fails to meet either requirement for essentially the same reasons, as set forth below.
Claims 79-81 are broadly but reasonably interpreted as a genus of a genetically engineered rat, or progeny of the rat, whose genome comprises homozygous knock-out of the 112rg gene and a homozygous knock-out of the Ragl gene that results in decreased or eliminated 112rg and Ragl gene product activity, wherein the rat or its progeny exhibits SCID, wherein the rat or its progeny has decreased levels of mature T-cells, B-cells and NK-cells, as compared to a rat not comprising the knock-out of the 112rg gene and the knock-out of the Ragl gene, wherein the rat or progeny of the rat, comprises additionally knock-in genes comprising a heterologous exons. Thus the instant claims broadly embrace a genus of undefined knock-in genes that do not exhibit any phenotype and would not have the ability to serve as a transgenic rat model for identifying agents capable of affecting the phenotype of the claimed transgenic rat. The applicant has not disclosed how to use the invention due to the lack of a specific and substantial utility.
Before the effective filing date of the claimed invention, as set forth at pages 12-13 of the action filed on 4/1/2022, the generation insertional mutant rats as required in claims 79-81 by randomized insertion of transposons of known sequence to disrupt the Il12rg and Rag2 gene  function was unpredictable. Kitada et al., discloses that attempts to make knockout rats result in silent or lethal mutations. For example, Kitada teaches that mutation of the Netrin 4 gene did not result in a phenotype in rats, i.e., the mutation was "silent," having no phenotypical implications. The other mutation in Kitada was the Robo2 gene mutation. The Robo2 mutation was observed to be lethal at birth in rats due to hydronephrosis and hydroureters (“Although Netrin 4 Tp/Tp rats displayed no overt phenotype from our examinations, most Robo2 Tp/Tp rats died at birth, likely as a result of hydronephrosis and hydrometers, but some survived”. (See, e.g., Kitada at p. 133, first paragraph.). Moreover, transposon-mediated insertional mutagenesis to target a gene based on the assumption that the random insertion of a gene-trap transposon into a gene is likely to cause a null mutation by disrupting the transcribed mRNA at the site of insertion is in contrast to random mutagenesis (e.g., ENU mutagenesis) where thousands of mutations are created in each G1 animal, such that targeted gene modification was not possible in rats before the effective filing date of the claimed invention (See post-filing review by Jacob et al., 2010;  Trends in Genetics, pp. 510-518; of record IDS filed on 2/23/2022; page 511). Jacob et al., discloses that “Another limitation of transposons as gene transfer tools, as with virtual all vectors, is that there is a limit to cargo size” (page 511; col. 2). Insofar as the technology of integration of a transgene into the target genome for expression, the art discloses that transgenes have to be expressed under the control of a regulatory sequence to result in a predictable phenotype.
The Specification as filed contemplates the generation of rats comprising knock-in mutations where a  targeting vector will insert into the genome at a target position (e.g, exon, intron, regulatory element) and create genetic modification (paragraph [0093] of provisional application  61/222,327), and contemplates introduction of a cassette of exogenous or that may be recombined into the serine or tyrosine site, the cassette containing a transgene, gene trap, reporter gene or other exogenous or endogenous DNA (paragraph [0094] of provisional application  61/222,327). Additionally, the Specification predicts some amino acid changes to disrupt Ada activity such as full knockout in exon 2 (Table at paragraph [0123] of provisional application  61/222,327); however, the Specification is silent about the generation of  engineered rat, or progeny of the rat, whose genome comprises homozygous knock-out of the 112rg gene and a homozygous knock-out of the Ragl gene that results in decreased or eliminated 112rg and Ragl gene product activity, wherein the rat or its progeny exhibits SCID, wherein the rat or its progeny has decreased levels of mature T-cells, B-cells and NK-cells, as compared to a rat not comprising the knock-out of the 112rg gene and the knock-out of the Ragl gene, wherein the rat or progeny of the rat, comprises additionally knock-in genes comprising one or more heterologous exons and one or more regulatory DNA sequences able to exhibit a useful and credible phenotype. There is not disclosure of how to make SCID rats comprising an uncharacterized knock-in gene  comprising a heterologous exon by the introduction of a cassette or gene trap by recombination, for example, said engineered rats able to exhibit a useful and credible phenotype. Therefore, the applicant has not disclosed how to use the invention due to the lack of a specific and substantial utility.
Furthermore, there is not structure/function relationship taught at all for an engineered rat, or progeny of the SCID rat, exhibiting a SCID phenotype as claimed, said rat further comprising  an uncharacterized knock-in gene (e.g, from any species), where the rat exhibits a credible and useful phenotype.  The specification does not describe the claimed engineered rat, or progeny of the rat, in such full, clear, concise and exact terms so as to indicate that Applicant has possession of these SCID rats comprising additional knock-in mutations and exhibiting a phenotype at the time of filing the present application.  Thus, the written description requirement has not been satisfied.
Response to Applicants’ Arguments as they apply to rejection of claims 79-81 under 35 USC § 112(a)- enablement
At pages 11-12 of the remarks filed on 6/30/2022, Applicants essentially argue that “  “The specification clearly describes methods of knocking in a gene …… "Insertional mutations can also include knocking out or knocking in of endogenous or exogenous DNA via gene trap or cassette insertion. Exogenous DNA can access the cell via electroporation or chemical transformation…. which an RNA intermediate is translated into DNA by reverse transcriptase, and then inserted into the genome”(para. [0042]). Applicants’ arguments have been respectfully considered but have not been found persuasive.
Regarding 1), the present issue of enablement is whether the scope of the patent protection sought by the Applicant as defined by claims 79-81 correlates with the scope of enabling disclosure set forth in the specification. In other words, is there enough disclosure for how additional uncharacterized  knock-in genes which are expected to generate genetically distinct rats (see page 11 of Applicants’ remarks filed on 6/30/2022) and to express uncharacterized proteins affect the claimed rat’s phenotype of decreased levels of mature T-cells, B-cells and NK-cells, as compared to a rat not comprising the knock-out of the II2rg gene and the knock-out of the Ragl gene. The prior art teaches that a phenotype associated with an uncharacterized knock-in of a gene (e.g, a gene fragment) was unpredictable as set forth in the paragraphs above. The specification does not provide any examples of genetically engineered rats comprising a knock-in of a gene (a gene fragment) exhibiting a credible and useful phenotype. The ordinary artisan would have had no reason to expect that different uncharacterized proteins would lead to the same phenotype in relation to modifying the Severe Combined Immunodeficiency (SCID) phenotype of the rat and evaluating the growth of xenografts and transplanted cells by knocking-in the exogenous gene into the claimed genetically engineered SCID rat. The applicant has not disclosed how to use the invention due to the lack of a specific and substantial utility.
Response to Applicants’ Arguments as they apply to rejection of claims 79-81 under 35 USC § 112(a)- written description
At pages 12-13 of the remarks filed on 6/30/2022, Applicants essentially argue that “  in light of the specification, a person of ordinary skill in the art would readily appreciate that the phenotype of the claimed rat comprising a knock-in of an exogenous gene would depend, at least in part, on the identity of the exogenous gene. For instance, the exogenous knocked-in gene may facilitate the growth of xenografts or transplanted cells in the 112rg and Ragl double knockout rat. As another example, the exogenous knocked-in gene may encode a reporter protein and thus, be used to study the physiology of the 112rg and Ragl double knockout rat.” Applicants’ arguments have been respectfully considered but have not been found persuasive.
As applicants allege, the claimed phenotype of the rat would be reasonably expected to depend on the identity of the knock-in gene and its gene product. That is precisely why there is not structure/function correlation for the claimed rats and how different uncharacterized proteins would modify the Severe Combined Immunodeficiency (SCID) phenotype of the claimed rat. In relation an exogenous knocked-in gene that may encode a reporter protein and thus, be used to study the physiology of the 112rg and Ragl double knockout rat, the instant claims as written do not require “a knock-in of a gene” to comprise any additional reporter protein. Even assuming that the claims recite a knock-in of a gene linked to a reporter protein, different  uncharacterized proteins would be reasonably expected to effect the physiology of the 112rg and Ragl double knockout rat in different ways, e.g, inhibiting, enhancing, having a cumulative or synergetic effect  to achieve a particular phenotype.
Conclusion
Claims   79-81 are rejected. Claims 54-75 are allowed.
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633